Citation Nr: 0313235	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-50 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 



INTRODUCTION

The veteran served on active duty from October 1972 to July 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for PTSD.

In January 1997 the veteran provided oral testimony before a 
hearing officer at a hearing held at the RO, a transcript of 
which have been associated with the claims file.

In November 1997, the veteran withdrew his request for a 
Travel Board hearing and requested a hearing before a hearing 
officer at the RO.

In February 1998, the veteran provided oral testimony before 
a decision review officer at a hearing held at the RO, a 
transcript of which have been associated with the claims 
file.

At a July 1996 hearing before a hearing officer at a hearing 
held at the RO on an issue no longer in appellate status, the 
veteran raised the issue of service connection for 
depression.

The Board is referring this matter to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the RO.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


